NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The closest prior art of record, U.S. PGPUB 20140188501 to Wong and U.S. PGPub 20100318392 to Cassels, are directed to a method and apparatus for executing a task includes an authenticator to identify a user, a controller that can receive data from the user, and an authorizer to ensure that the user has access to applications used to execute the task; and to project management and scheduling software and, more particularly relates to a tool or application program for visualizing the progress of industrial project schedules, and deviations in the schedules as expected in accordance with progress data inputs, e.g., slippage. With respect to Independent claim 1 Wong and Cassels collectively teach A method for managing clinical trials, performed at a computing device that is communicatively connected with a server system, the computing device having a display, one or more processors and memory, the memory storing one or more programs configured for execution by the one or more processors, the method comprising: retrieving, [[data]] from a database of the server system, data corresponding to  a project plan for a clinical trial, the project plan including a plurality of tasks, the plurality of tasks including a first task having a plurality of task components, wherein each of the task components identifies a respective one or more documents to be collected for completion of the respective task component; retrieving, from a document repository of the server system, document metadata corresponding to documents for the clinical trial, the document metadata correlating each stored document with a respective task component of a respective task in the project plan; in accordance with the retrieved document metadata, determining a respective status for each task component of the plurality of task components, wherein the respective status is complete when there are one or more respective documents, stored in the document repository, correlated with the respective task component. However, with respect to independent claim 1, Wong and Cassels, and the other references of record taken alone or in combination neither anticipate nor render obvious the above subject matter when taken in combination with the limitations of displaying, in a graphical user interface, an interactive task completion control element corresponding to the first task, wherein: the task completion control element has a width that includes a first portion and a second portion: the first portion represents a number of task components that are completed; the second portion represents a number of task components that are uncompleted; and the first portion and the second portion are visually distinguished from each other in the task completion control element;  receiving a user interaction with the second portion of the task completion control element in response to the user interaction, displaying a document upload interface for a first task component in the second portion; and in response to user selection of a first document shown in the document upload interface transmitting the first document from the computing device to the server system for storage in the document repository, including metadata correlating the first document with the first task component; and  updating the first and second portions of the width of the task completion control element to reflect updated numbers of task components that are completed and uncompleted (as per claim 1), thus rendering claims 1 as allowable over the prior art.
 Lastly, and with particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention’s utilization of computing systems to extract data/metadata from separate server systems to track progress and update a GUI renders the claimed invention as “significantly more”, by providing a solution specifically arising in the realm of management systems, which goes beyond generally linking the use of an abstract idea to a particular technological environment. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taylor; Matt. System For Optimizing Interaction Among Agents Acting On Multiple Levels, .U.S. Patent 6292830 The present invention broadly relates to a system and method for addressing the paradoxes and problems associated with the Knowledge Economy, and the transition to it. The system and method of the present invention create a unified experience of work that scales from individual thought processes to the building and using of a global system of commerce. Described in several levels of recursion, the system and method of the present invention integrate, into a single system and method several discrete Sub-Systems and methods that comprise a myriad of now unintegrated tools and processes that are conducted across contradictory and non-collaborative environments.
Gauger; Derek K.. NETWORK BASED, INTERACTIVE PROJECT MANAGEMENT APPARATUS AND METHOD, U.S. PGPub 20070192155 An apparatus and method utilizing a network based interactive computer system for project management. Information modules are provided and accessible by authorized project team members to assign tasks, prepare documents, request collaboration for information and issue resolution. Smart electronic mail notifications are provided to enable quick response to notifications with the ability to attach documents. Each user can establish a personal portal defining the manner and which notifications relating to the project which each user will receive.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683